Name: Commission Implementing Regulation (EU) 2017/1351 of 19 July 2017 fixing the allocation coefficient to be applied to the quantities on which applications for import licences and applications for import rights lodged from 1 to 7 July 2017 are based and establishing the quantities to be added to the quantity fixed for the sub-period from 1 January to 31 March 2018 under the tariff quotas opened by Regulation (EC) No 616/2007 for poultrymeat
 Type: Implementing Regulation
 Subject Matter: trade;  tariff policy;  America;  cooperation policy;  animal product;  international trade;  agricultural policy;  Asia and Oceania
 Date Published: nan

 20.7.2017 EN Official Journal of the European Union L 188/11 COMMISSION IMPLEMENTING REGULATION (EU) 2017/1351 of 19 July 2017 fixing the allocation coefficient to be applied to the quantities on which applications for import licences and applications for import rights lodged from 1 to 7 July 2017 are based and establishing the quantities to be added to the quantity fixed for the sub-period from 1 January to 31 March 2018 under the tariff quotas opened by Regulation (EC) No 616/2007 for poultrymeat THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 1308/2013 of the European Parliament and of the Council of 17 December 2013 establishing a common organisation of the markets in agricultural products and repealing Council Regulations (EEC) No 922/72, (EEC) No 234/79, (EC) No 1037/2001 and (EC) No 1234/2007 (1), and in particular Article 188 thereof, Whereas: (1) Commission Regulation (EC) No 616/2007 (2) opened annual tariff quotas for imports of poultrymeat products originating in Brazil, Thailand and other third countries. (2) The quantities on which applications for import licences lodged from 1 to 7 July 2017 for the sub-period from 1 October to 31 December 2017 are based relate, for some quotas, to quantities exceeding those available. The extent to which import licences may be issued should therefore be determined by fixing the allocation coefficient to be applied to the quantities requested, calculated in accordance with Article 7(2) of Commission Regulation (EC) No 1301/2006 (3). (3) The quantities on which applications for import rights lodged from to 1 to 7 July 2017 for the sub-period from 1 October to 31 December 2017 are based relate, for some quotas, to quantities exceeding those available. The extent to which import rights may be issued should therefore be determined by fixing the allocation coefficient to be applied to the quantities requested, calculated in accordance with Article 6(3) in conjunction with Article 7(2) of Regulation (EC) No 1301/2006. (4) The quantities on which applications for import licences and import rights lodged from 1 to 7 July 2017 for the sub-period from 1 October to 31 December 2017 are based relate, for some quotas, to quantities less than those available. The quantities for which applications have not been lodged should therefore be determined, and these should be added to the quantity fixed for the following quota sub-period. (5) In order to ensure the efficient management of the measure, this Regulation should enter into force on the day of its publication in the Official Journal of the European Union, HAS ADOPTED THIS REGULATION: Article 1 1. The quantities on which applications for import licences lodged pursuant to Regulation (EC) No 616/2007 for the sub-period from 1 October to 31 December 2017 are based shall be multiplied by the allocation coefficient set out in Part A of the Annex hereto. 2. The quantities for which applications for import licences have not been lodged pursuant to Regulation (EC) No 616/2007, to be added to the sub-period from 1 January to 31 March 2018, are set out in Part A of the Annex hereto. Article 2 1. The quantities on which applications for import rights lodged pursuant to Regulation (EC) No 616/2007 for the sub-period from 1 October to 31 December 2017 are based shall be multiplied by the allocation coefficient set out in Part B of the Annex hereto. 2. The quantities for which applications for import rights have not been lodged pursuant to Regulation (EC) No 616/2007, to be added to the sub-period from 1 January to 31 March 2018, are set out in Part B of the Annex hereto. Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 July 2017. For the Commission, On behalf of the President, Jerzy PLEWA Director-General Directorate-General for Agriculture and Rural Development (1) OJ L 347, 20.12.2013, p. 671. (2) Commission Regulation (EC) No 616/2007 of 4 June 2007 opening and providing for the administration of Community tariff quotas in the sector of poultrymeat originating in Brazil, Thailand and other third countries (OJ L 142, 5.6.2007, p. 3). (3) Commission Regulation (EC) No 1301/2006 of 31 August 2006 laying down common rules for the administration of import tariff quotas for agricultural products managed by a system of import licences (OJ L 238, 1.9.2006, p. 13). ANNEX PART A Group No Order No Allocation coefficient  applications lodged for the sub-period from 1 October to 31 December 2017 (%) Non-requested quantities to be added to the quantities available for the sub-period from 1 January to 31 March 2018 (in kg) 1 09.4211 0,274457  2 09.4212 74,158919  4A 09.4214 0,337724  09.4251 0,823047  09.4252 1,363030  6A 09.4216 0,271003  09.4260 0,291179  7 09.4217  33 648 800 8 09.4218  6 957 600 PART B Group No Order No Allocation coefficient  applications lodged for the sub-period from 1 October to 31 December 2017 (%) Non-requested quantities to be added to the quantities available for the sub-period from 1 January to 31 March 2018 (in kg) 5A 09.4215 0,466201  09.4254 0,484732  09.4255 1,757474  09.4256  3 650 002